Citation Nr: 0503536	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran had active service August 1945 to January 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied service connection for bilateral hearing loss 
disability.

The May 2003 VA examination reasonably raises the issue of 
entitlement to service connection for bilateral tinnitus.  
This matter has not been adjudicated by the RO, and has not 
been developed for appellate consideration.  It is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2. The veteran served during World War II Era and Peacetime.

3. The veteran currently has bilateral hearing loss 
disability by VA standards.

4. The veteran's bilateral hearing loss was initially 
diagnosed many years after his discharge from service.

5.  The most probative medical evidence does not establish 
that the veteran's currently diagnosed bilateral hearing loss 
is due to his military service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in July 2002 apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  In the present 
case, as VCAA notice was issued prior to initial adjudication 
of the claim, there is compliance with Pelegrini II.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).

On July 12, 2002, the RO requested the veteran's service 
medical/dental records or SGO's.  The Personnel Information 
Exchange System responded on July 20, 2002, that the "Record 
is fire related and there are no SMR's or SGO's.  If 
vet[eran] was treated and you can supply the necessary 
information, use MO5."  

The veteran's service medical records are not included in the 
file and the RO obtained the necessary VA opinions.  The 
veteran did not submit any private medical records or 
indicate there were any to be associated with the file.  
There is no indication that there exists any evidence which 
has a bearing on the issue adjudicated here that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
has not identified any additional pertinent evidence to be 
associated with the record.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate the claim addressed in 
this decision.  Hence, VA's duty to assist the veteran in the 
development of his claim has been satisfied. 

I.  Applicable Law

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999). Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

The Board also has an obligation to "record in full" its 
reasons for granting or denying service connection.  Caluza 
v. Brown, 7 Vet. App. 498, 509-510 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385. "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service." Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another. Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998). The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted. 8 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Factual Background

The veteran asserts that he sustained hearing loss as a 
result of acoustic trauma during military service because of 
extended basic training on the firing line and his MOS's as a 
light truck driver and telephone lineman.

The veteran's service medical records are not available, and 
are presumed to have been destroyed in a fire at a records 
storage center.  It has also been reported that there are no 
available records of the Surgeon General's Office.

The veteran underwent an annual VA general medical 
examination in May 2002.  Physical examination of the ears 
was unremarkable.  It was reported the veteran was having 
difficulty with hearing.  The veteran underwent VA 
audiological evaluation in June 2002 for hearing aids when he 
reported a history of noise exposure.  The VA examiner noted 
bilateral sensorineural type hearing loss.  The audiologist 
recommended bilateral hearing aids.  It was noted that the 
veteran was not eligible for hearing aids through VA.  

In July 2002, VA requested that the veteran provide 
additional evidence to support his claim.  38 U.S.C.A. 
§ 5103.  The veteran responded in September 2002 that he had 
no other evidence available or other evidence he wanted to 
add.

On May 14, 2003, the veteran underwent a VA audiology 
examination.  He complained of bilateral tinnitus of about 20 
years duration and hearing loss.  The veteran reported 
service noise exposure from small arms and grenades, and non-
service noise exposure from firearms (hunting) and farming 
equipment.  The examiner noted that the claims file did not 
contain reports of pure tone hearing tests done during 
military service, to include on enlistment, or on discharge.  
The audiologist noted that her opinion was based on a review 
of the patient's claims file or copies of information 
provided at the time of the compensation and pension 
examination.  Audiometric test findings, including the 
Maryland CNC test for speech recognition ability, revealed 
mild to moderately severe sloping sensorineural hearing loss 
disability for VA purposes.  The examiner opined that it was 
less likely that the veteran's hearing loss was the result of 
military service.  The audiologist further concluded that the 
service medical history indicated a delayed onset of hearing 
loss with significant noise exposure both during and post 
service.  She also noted that there was not enough evidence 
to support hearing loss as a result of his military service.  

In April 2004, the Chief of Audiology, VA Medical Center at 
Fargo issued a medical opinion after a complete review of the 
information available.  The examiner stated that it is less 
than likely that the veteran's hearing loss is the result of 
noise exposure in the service.  It was noted he had a history 
of noise exposure post service that appeared more significant 
than his military noise exposure as a lineman.  It was also 
noted that the veteran's hearing loss was noticed 5 years ago 
by history.  The examiner continued that even if the benefit 
of the doubt is given to him and the hearing loss started at 
the time of the tinnitus (20 years ago) that is about 35 
years after his military service.  The examiner observed that 
there was significant noise exposure during that time to 
cause the hearing loss he has when his post service noise 
exposure is considered.  

III.  Analysis

As noted above, the veteran's service medical records are 
unavailable, and are presumed to have been destroyed in a 
fire at a records storage center.  In cases such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government, the VA has a heightened obligation to assist the 
appellant in the development of his case, a heightened 
obligation to explain findings and conclusions, and a 
heightened obligation to consider carefully the benefit of 
the doubt rule.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  In this case, the veteran has been given every 
opportunity to submit evidence - lay, medical, or otherwise - 
in support of his claim that he has hearing loss disability 
that is related to his military service.  Even if the Board 
concedes acoustic trauma in service, the veteran has not 
presented any competent medical opinions of record that are 
more probative than the VA examiners' opinions to satisfy the 
nexus requirement.  The Board has accorded the VA examiners' 
opinions greater weight because they were based on a thorough 
review of the evidence of record in the veteran's claims 
folder.  See Winsett and Bloom, supra.  In the absence of 
service medical records, there is no evidence to indicate 
hearing acuity on enlistment or separation.  Moreover, the 
Board notes that the veteran has not presented any witnesses 
to support his claim that he sustained hearing loss due to 
his military service.  Although the June 2002 VA Form 21-526, 
Veteran's Application for Compensation or Pension, item #21 
purports to list the name of a person with putative knowledge 
of the hearing loss disability that occurred during service, 
the veteran did not present testimony of this person as 
evidence, and indeed, in September 2002, indicated he had no 
additional pertinent evidence to submit.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

As such, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran's bilateral 
hearing loss disability is related to his military service; 
and the medical evidence does not show that the veteran was 
diagnosed with sensorineural hearing loss within one year of 
his discharge from service.  The Board has considered the 
doctrine of resolving doubt in the veteran's favor, under 38 
U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but as explained 
above, the Board does not find the existence of any evidence 
to weigh to warrant its application.  Accordingly, service 
connection for bilateral hearing loss disability is denied.  
See Gilbert, supra.


ORDER
Service connection for a bilateral hearing loss disability is 
denied.


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


